Citation Nr: 1218026	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-45 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 20, 2007 for the grant of service connection for a right knee strain.  


REPRESENTATION

The Appellant (Veteran) is represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1983 to June 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran was issued a Statement of the Case (SOC) on this matter in September 2010.  Since then, the RO has included in the claims file VA treatment records dated between 2010 and 2012.  The record does not indicate that these records were addressed by the RO in a subsequent Supplemental SOC (SSOC).  Nor has the Veteran waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  Nevertheless, the Board finds remand for issuance of a new SSOC unwarranted.  Though the treatment records dated between 2010 and 2012 address the state of the Veteran's right knee disorder that is subject to this appeal, the records are not pertinent to the issue on appeal - i.e., the correct effective date for the grant of service connection for the right knee disorder.  That determination will not be affected by the nature of the Veteran's disorder several years after the grant of service connection.  As such, the new evidence does not relate to or have a bearing on the appellate issue before the Board.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2011).    

In January 2012, the Veteran testified before the Board at a personal hearing held in Nashville, Tennessee.  A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  A claim for service connection for a right knee disability was not received within one year from the date of discharge or release from service in June 1987.

3.  Entitlement to service connection for a right knee disability arose the first day after service separation, on June 23, 1987. 

4.  The earliest date of a pending claim for service connection for a right knee disability is August 20, 2007.   

5.  The date of receipt of the claim for service connection  for a right knee disability (August 20, 2007) is later than the date entitlement arose (June 23, 1987).


CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 2007 for the grant of service connection for a right knee strain are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In this case, the earliest possible date permitted by the effective date regulations (date of receipt of claim) has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date.  See 38 C.F.R. § 3.159(c)(4).  

Earlier Effective Date for Service Connection

The Veteran separated from active duty service on June 22, 1987.  On August 20, 2007, the Veteran filed an original claim for service connection for a right knee disorder.  The RO initially denied his claim in an April 2008 rating decision, which the Veteran appealed to the Board in February 2009.  38 C.F.R. § 20.200 (2011).  In a December 2009 rating decision, however, the RO, upon further review of the evidence, granted service connection for a right knee strain, effective the date of his original service connection claim that was received by VA on August 20, 2007.  The Veteran has appealed that assigned effective date for the grant of service connection for right knee disability.  

The Veteran's theory of entitlement to an earlier effective date rests on his assertion that, upon his discharge from service in June 1987, he had a knee disorder that was clearly developed during active service.  He asserts that the effective date of the grant for service connection should, therefore, be the date of his June 1987 discharge from service.  

In the May 2010 notice of disagreement with the December 2009 rating decision, the Veteran asserted that his service treatment records established that he had been diagnosed with a chronic knee disorder during service.  He contends that he did not undergo a separation medical examination prior to his discharge from service in June 1987.  He asserts that, had he undergone such an examination, he would have become aware of the VA disability claims process.  During his January 2012 hearing before the undersigned, he reiterated these assertions, and added that he initially injured his right knee during boot camp, and experienced a right knee disorder "throughout" his military career.    

The Veteran also stated during the Board hearing that, following discharge from service, he sought information regarding the claims process from the VA RO in Buffalo, New York "a few times[.]"  He indicated that he "couldn't get anything through there."  He indicated that, "letters I sent were never answered."  He even indicated that he tried to file claims at the Buffalo RO; however, he later qualified that assertion by stating clearly that he did not file an official claim, but rather "filed inquiries" with the Buffalo RO, copies of which he did not retain, and indicated he did not actually file a claim with the Buffalo RO because he "didn't know how."  He testified that, after moving to Tennessee, he filed his original service connection claim for right knee disability at the Nashville RO on August 20, 2007.      

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  

The United States Court of Appeals for Veterans Claims (the CAVC) has held that, while the law requires VA to give a sympathetic reading to a veteran's filings by determining all potential claims raised by the evidence, and applying all relevant laws and regulations, nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  Criswell v. Nicholson, 20 Vet. App. 501 (2006), citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to August 20, 2007.  In sum, there is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a right knee disorder prior to August 20, 2007.  

The Veteran does not contend that he filed a claim for service connection for a right knee disorder earlier than August 20, 2007.  The Board has considered his statements that he submitted "inquiries" to the Buffalo RO that went unanswered.  However, as he conceded during his hearing testimony, his inquiries did not amount to a claim for service connection for right knee disability.  

The Veteran's primary assertion here relates to the fact that service treatment records showed that he was being treated for a right knee disorder during service.  The record supports this assertion.  Indeed, evidence of the Veteran's in-service treatment for a right knee disorder formed the basis of the grant of service connection he received in December 2009.  As his entitlement to service connection may have existed at the time of his discharge from service in June 1987, he asserts that an earlier date should be assigned.  Moreover, he asserts that, had the military properly examined him at discharge from service, he would have been aware of the VA disability benefits process, and would have filed a timely claim upon separation from service.  

The record shows that the Veteran had a right knee disorder during his service, which means that, from the first day after separation from service, June 23, 1987, entitlement to service connection for right knee disability had arisen.  What the Veteran needed to do was to file a claim for service connection for right knee disability at any time during the one year period after service.  Had he done so, the effective date for the grant of service connection would have been from the first day after service separation, on June 23, 1987.  The Veteran did not in fact file a claim for service connection for right knee disability with VA during the one year post-service period.  In addition, he did not file a claim for service connection with VA until years after service on August 20, 2007.  

For this reason, even though entitlement to service connection for a right knee disability had arisen at the time of service separation, based on service treatment record evidence that the Veteran had the disability at that time, this fact alone does not reasonably raise a claim for service connection for a right knee disorder where there was no written expression by the Veteran to VA of intent to claim service connection for a knee disorder.  Thus, while the Veteran's entitlement to service connection for a right knee disorder, which arose on June 23, 1987, predated the August 20, 2007 claim for service connection, the controlling law and regulation specifically provide that the effective date in this case is the later of the dates that entitlement arose or date of claim.  The later date in this case is the date of claim that was received by VA on August 20, 2007.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In summation of the Board's finding, prior to August 20, 2007, there was no pending claim for service connection for a right knee disorder.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  The Veteran has asserted that entitlement arose well prior to the date of claim, and this assertion is supported by the record, as entitlement arose on June 23, 1987; however, the Veteran did not file a claim for service connection for right knee disorder until August 20, 2007.  Because the date of claim, August 20, 2007, is later than the date entitlement arose, the date of claim on August 20, 2007 is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2011).  As there is no legal basis for assignment of any earlier effective date than August 20, 2007, the Board finds that an earlier effective date for the grant of service connection for a right knee disability is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date earlier than August 20, 2007 for the grant of service connection for a right knee strain is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


